Citation Nr: 1426340	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  09-06 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral foot disorder, including plantar fasciitis with heel spurs.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Board remanded the matter in May 2013 and October 2013 for additional development.

In September 2012, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO; a transcript of that hearing has been associated with the record.

The claims file has been converted from a paper file into an electronic file, and stored in the Veterans Benefits Management System (VBMS).  Both the Virtual VA and VBMS files have been reviewed in the adjudication of this appeal. 

As discussed in the May 2013 and October 2013 remands, the issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and now, for the third time, it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The medical opinion obtained on remand is inadequate.  First, it relies on an inaccurate factual predicate, that is, there is a record of in-service treatment for foot pain.  See, e.g., service treatment record dated in March 1969.  Second, it fails to address the Veteran's assertions, including his statements that his foot pain began in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77  Fed. Cir. 2007) (Lay witnesses are competent to testify as to their observations.)  Finally, it fails to consider the fact that the appellant made multiple parachute jumps and landings during service and received the parachute badge.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who performed the April 2014 examination.  That examiner must review this remand, as well as the VBMS and Virtual VA file records.  The ensuing report must indicate that such a review occurred.  

Thereafter, the examiner is to provide an addendum opinion.  In addressing whether it is at least as likely as not (a 50 percent or greater probability) that any current foot disorder had its onset during the Veteran's active military service or is otherwise related to such service or events therein, the examiner must (a) note the fact of the appellant's in-service treatment for foot pain; (b) discuss his lay contentions that his foot pain began during service (observations that he, as a layperson, is competent to make); and (c) discuss his credible assertions that he made multiple parachute jumps and landings during service, and that service records that confirm receipt of the parachute badge.

If the examiner is unable to provide an opinion without resorting to speculation that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the cause of any diagnosed foot/heel disorder is unknowable.  A complete rationale must accompany each opinion offered.

2.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this remand.  The AOJ must ensure that the examiner documented consideration of VBMS and Virtual VA.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

3.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ is to readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

